EXHIBIT 10.5

MATRIX SERVICE COMPANY

STOCK OPTION AGREEMENT

This Agreement is effective as of «GrantDate», among Matrix Service Company, a
Delaware corporation (the “Company”), «Optionee» (“Optionee”).

To carry out the purposes of the Matrix Service Company 2004 Stock Option Plan,
as amended (the “Plan”), to which this Agreement is expressly subject, by
affording Optionee the opportunity to purchase shares of Common Stock, par value
$0.01 per share, of the Company (“Stock”), and in consideration of the mutual
agreements and other matters set forth herein and in the Plan, the Company and
Optionee hereby agree as follows:

1. Grant of Option. The Company hereby grants to Optionee the right and option
(the “Option”) to purchase all or any part of an aggregate of «NumberofShares»
shares of Stock, on the terms and conditions set forth herein and in the Plan, a
copy of which is attached hereto as Exhibit A and is incorporated herein by
reference. It is intended that the Option qualify as an “incentive stock option”
within the meaning of Section 422A of the Internal Revenue Code of 1986, as
amended (the “Code”).

The Option, if not previously exercised, shall expire and not be exercisable
after the expiration of ten (10) years from the date of grant hereof, unless
earlier terminated as provided below.

2. Purchase Price. The purchase price of Stock purchased upon exercise of the
Option shall be «PurchasePrice» per share, which has been determined to be not
less than the fair market value of the Stock at the date of grant of the Option.

3. Exercise of Option. Subject to the earlier expiration of the Option as herein
provided and subject to the terms and conditions contained herein, the Option
may be exercised, by written notice (which complies in all respects with the
provisions of this Agreement) to the Company as its principal executive office
addressed to the attention of the Secretary of the Company, at any time and from
time to time on and after «GrantDate», such exercise to be effective at the time
of receipt of such written notice at the Company’s principal executive office
during normal business hours, but any exercise of the Option must be for a
minimum of 100 shares of Stock and the Option shall only be exercisable in
accordance with the attached schedule.

Optionee (or the person permitted to exercise the Option in the event of
Optionee’s death) shall be and have all of the rights and privileges of a
shareholder of record of the Company with respect to shares acquired upon
exercise of the Option, effective upon such exercise.

Further, and notwithstanding anything herein to the contrary, the Compensation
Committee of the Board of Directors (“the Committee”) may, in its sole
discretion, at any time or times (i) treat the exercise of all or part of the
Option then being exercised as the exercise of a stock appreciation right or
(ii) cancel all or part of the Option, whether or not then exercisable, by
treating such cancellation as being the exercise of a stock appreciation right.
In the event the Committee takes such action, the Company shall compute an
amount (the “Appreciation Amount”) equal to the excess (if any) of the aggregate
fair market value of the number of shares of Stock with respect to which this
Option is deemed “exercised” over the aggregate purchase price of such number of
shares as a stock appreciation right and the Company shall pay to the Optionee,
in lieu of his purchasing such number of shares or retaining the option with
respect to such shares (as the case may be), cash equal to the Appreciation
Amount, less any applicable withholdings required for federal, state or local
tax purposes.

4. Payment of Exercise Price. The purchase price of shares as to which the
Option is exercised shall be paid in full at the time of exercise in cash.

5. Non-Transferability. The Option may not be transferred by Optionee otherwise
than by will or the laws of intestate successio

 

-1-



--------------------------------------------------------------------------------

6. Termination of Employment. If the Optionee’s employment is terminated for
“cause” (defined below), the Option shall automatically expire simultaneously
with such termination. In the event of voluntary termination of Optionee’s
employment or termination by the Company for no reason or for any reason other
than “cause”, the Option may be exercised by the Optionee at any time within the
three-month period commencing on the day next following such termination. For
purposes of this Section 6, “cause” shall mean:

(i) final conviction of the Optionee of a felony under the laws of the United
States or any state thereof which results or was intended to result directly or
indirectly in gain or personal enrichment by the Optionee at the expense of the
Company;

(ii) participation by the Optionee as an employee, officer or principal
shareholder in any business engaged in activities in direct competition with the
Company without the consent of the Company; or

(iii) gross and willful inattention to Optionee’s duties for a continuous period
of three months other than due to Optionee’s total physical disability, or
another cause reasonably beyond the control of Optionee, which inattention to
duty has a material adverse effect on the Company.

In the event that Optionee’s employment with the Company shall terminate due to
death or permanent disability of the Optionee (as determined under the standards
of the Company’s long-term disability program or, if no such program is in
effect, as determined by the Committee) (each of such two events being an
“Acceleration Termination), all of the remaining shares then subject to the
Option held by Optionee shall immediately vest in full and the Option as so
accelerated may be exercised by the Optionee (or his estate, personal
representative or beneficiary) at any time within the three-month period
commencing on the day next following such Acceleration Termination (or if the
Optionee dies or becomes disabled within the three-month period commencing on
the day next following the Acceleration Termination, within the next succeeding
three months following such death or disability) to the full extent of all
shares remaining subject to the Option on the day immediately prior to the
Acceleration Termination.

In the event that Optionee’s employment with the Company shall terminate due to
the retirement of Optionee on or after reaching age 65 (or if prior to age 65,
with the consent of the Committee), the Option may be exercised by Optionee (or
his estate, personal representative or beneficiary) at any time within the
three-month period commencing on the day next following such termination (or if
the Optionee dies or becomes disabled within the three-month period following
his retirement, within the next succeeding three months following such death or
disability) to the full extent that Optionee was entitled to exercise the Option
on the day immediately prior to such termination. The Committee shall determine
whether, for purposes of the Plan, any termination of employment is due to
permanent disability. The Committee shall determine whether an authorized leave
of absence on military or government service or for other reasons shall
constitute a termination of employment.

The Committee may, in its discretion, (i) accelerate the exercisability of all
or part of an Option that is not otherwise exercisable or (ii) provide that an
Option shall remain outstanding and be exercisable following termination of
employment (or other specified events in the case of non-employees) on such
other terms and conditions as the Committee shall approve.

7. Withholding of Tax. To the extent that the exercise of the Option is a
taxable event with respect to which the Company has a duty to withhold for
federal or state income tax purposes, Optionee shall pay to the Company at the
time of such exercise (or such other time as the law permits if Optionee is
subject to Section 16(b) such amount of money as the Company may require to meet
its obligation under applicable tax laws or regulations, and if Optionee fails
to do so, the Company is authorized to withhold from any cash remuneration then
or thereafter payable to Optionee any tax required to be withheld by reason of
such resulting compensation income or otherwise refuse to issue or transfer any
shares otherwise required to be issued pursuant to the terms hereof.

 

-2-



--------------------------------------------------------------------------------

8. Status of Stock. Until the shares of Stock acquirable upon the exercise of
the Option have been registered for issuance under the Securities Act of 1933,
as amended (the “Act”), the Company will not issue such shares unless the
Optionee provides the Company with a written opinion of legal counsel, who shall
be satisfactory to the Company, addressed to the Company and satisfactory in
form and substance to the Company’s counsel, to the effect that the proposed
issuance of such shares to the holder of the Option may be made without
registration under the Act. If exemption from registration under the Act is
available upon an exercise of the Option, Optionee (or the person permitted to
exercise this option in the event of Optionee’s death or incapacity), if
requested by the Company to do so, will execute and deliver to the Company in
writing an agreement containing such provisions as the Company may require to
assure compliance with applicable securities laws.

Unless the offering, sale and delivery of shares of Stock acquirable upon
exercise of the Option have been registered and continue be registered at the
date of exercise hereof under the Act, Optionee agrees that the shares of Stock
which Optionee acquires by exercising the Option shall be acquired for
investment without a view to distribution, within the meaning of the Act, and
shall not be sold, transferred, assigned, pledged or hypothecated in the absence
of an effective registration statement for the shares under the Act and
applicable state securities laws or an applicable exemption from the
registration requirements of the act and any applicable state securities laws.
Optionee also agrees that the shares of Stock which Optionee may acquire by
exercising the Option will not be sold or disposed of in any manner which would
constitute a violation of any other applicable securities laws, whether federal
or state.

Optionee further agrees that the Option granted herein shall be subject to the
requirement that, if at any time the Board shall determine, in its discretion,
that the listing, registration or qualification of the shares subject to such
Option upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the issue or purchase or
issuance of shares hereunder, such Option may not be exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not reasonably accepted to
the Board.

9. Employment Relationship. For purposes of this Agreement, Optionee, if an
employee, shall be considered to be in the employment of the Company as long as
Optionee remains an employee of either the Company, a parent or subsidiary
corporation (as defined in section 425 of the Code) of the Company, or a
corporation or a parent or subsidiary of such corporation. Any question as to
whether and when there has been a termination of such employment, for purposes
of this Agreement, and the cause of such termination, for purposes of this
Agreement, shall be determined by the Committee, and its determination shall be
final. Nothing herein shall give Optionee any right to continued employment or
affect in any manner the right of the Company or any subsidiary or parent
corporation to terminate the employment of Optionee.

10. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Optionee. This Agreement and all actions taken shall be governed by and
constructed in accordance with the laws of the State of Delaware. In the event
of conflict between this Agreement and the Plan, the terms of the Plan shall
control. The Committee shall have authority to construe the terms of this
Agreement, and the Committee’s determinations shall be final and binding on
Optionee and the Company.

«Optionee» - Information included in the Notice of Grant of Stock Options and
Option Agreement

 

  MATRIX SERVICE COMPANY

 

  By:  

 

Optionee     Authorized Officer

 

-3-